Peck, J.
delivered the opinion of the court.
The omission to charge in the bill of indictment, that the matter of traverse tried between the State of Tennessee and Dunn, touching which the defendant gave his evidence, was by indictment or presentment, is fatal. The indictment in this case should have shown a case of traverse over which the court had jurisdiction. It does not necessarily follow that the court had jurisdiction of the matter of traverse then and there tried for an assault arid battery. Nothing but inference could sustain the indictment, and we must not be driven to intendment to support prosecutions on behalf of the State. This judgment must be reversed, and judgment on the finding of the jury arrested, and the defendant recognized to appear and answer, &c.
Judgment reversed.